Exhibit 99.1 Thursday, August 3, 2017 HomeTown Bankshares Corporation Reports Strong Growth on Increased Earnings YTD Core Revenue up 10% Over 2016 NASDAQ Listing HomeTown Bankshares Corporation listed with the NASDAQ Capital Markets under the trading symbol “HMTA” on October 12, 2016 when the stock price closed at $8.95. Since listing, the Company’s stock has received enhanced exposure, increased trading volume, and higher closing prices with a high of $11.25, an average close of $9.83, and most recent closing price of $10.75 as of August 2, 2017. Continued Strong Loan and Core Deposit Growth - Total assets grew 6% to $548 million at June 30, 2017 - Loans were $435 Million at June 30, 2017 - Up $15.5 million or 8% on an annualized basis for the first half of 2017, and - Up $40.8 million or 10% since June 30, 2016 - Core Deposits were $433 Million at June 30, 2017 - Increased $20.1 million or 10% annualized for the first half of 2017 - Increased $49.8 million or 13% since June 30, 2016 Operating Performance Highlights - Q2 core revenue of $6 million, up 10% or $588,000 over second quarter of 2016 - YTD core revenue of $11.7 million, an increase of $1.1 million or 10% over 2016 - Net Income of $434,000 for second quarter of 2017 vs. $224,000 for second quarter of 2016 - YTD Earnings of $1.2 million vs. $1.02 million in 2016 - EPS on a fully diluted basis of $0.08 for the second quarter of 2017 and $0.21 YTD vs. $0.00 and $0.11, respectively, in 2016 Credit Quality Remains Sound - Non-performing assets improved to 1.19% of total assets at June 30, 2017 vs. 1.30% at June 30, 2016 - OREO balances improved $1.0 million or 27% thru the first six months of 2017 and $1.57 million or 36% since June 30, 2016 - Past due accruing loans amounted to .65% of total loans at June 30, 2017 vs. 0.24% at June 30, 2016 - Q2 net charge-offs amounted to 0.46% of average loans vs. 0.74% for second quarter of 2016; YTD net charge-offs thru June 30, 2017 were 0.22% vs. 0.38% for 2016 - Q2 nonaccrual loans amounted to 0.77% of total loans at June 30, 2017 vs. 0.57% of total loans at June 30, 2016 Well Capitalized with Solid Capital Ratios - Common Equity Tier 1 Capital amounted to 11.4% at June 30, 2017 - Total Risk-Based Capital amounted to 12.2% at June 30, 2017 - Tier 1 Risk-Based Capital amounted to 11.4% at June 30, 2017 - Tier 1 Leverage Ratio for HomeTown Bank increased to 10.5% at June 30, 2017 vs. 10.6% at June 30, 2016 1 Page News Release FOR IMMEDIATE RELEASE For more information contact: Susan K. Still, President and CEO, 540-278-1705 Vance W. Adkins, Executive Vice President and CFO, 540-278-1702 HomeTown Bankshares Reports Strong Growth on Increased Earnings for Second Quarter YTD Core Revenue up 10% over 2016 ROANOKE, VA, August 3, 2017 (GLOBE NEWSWIRE) - HomeTown Bankshares Corporation, (NASDAQ:HMTA), the parent company of HomeTown Bank, reached $548 million in assets with strong growth in both loans and core deposits. The Company reported net income of $434,000 for the second quarter ended June 30, 2017 vs. $224,000 in net income for the comparative period in 2016. Net Income for the first six months of 2017 was $1.2 million vs. $1.0 million for the first six months of 2016. Earnings per share on a fully diluted basis were $0.08 for the second quarter of 2017 and $0.21 per share for the six months ended June 30, 2017 vs. $0.00 and $0.11 per share, respectively, for similar periods in 2016. Profitability, excluding non-recurring income, was higher in the second quarter of 2017 and the first six months of 2017 vs. 2016. The increased profitability in 2017 was due to double digit growth in net interest income (11%) and non-interest income (25%) as well as a reduction ($343,000) in the provision for loan losses. Non-interest expenses were higher due to continued reduction in the OREO portfolio ($380,000), higher professional fees, data processing costs and software expenses due to an increased customer base and a core upgrade. The provision for loan losses and the OREO expenses were offset by a $173,000 non-recurring gain realized in the second quarter of 2017 while the tax expense was lower due to the additional tax expense ($240,000) incurred in the second quarter of 2016 from the expiration of stock options. “During the second quarter and the first six months of 2017, we continued to experience strong balance sheet growth in both loans and core deposits that resulted in a solid increase in core revenues," said President and CEO Susan Still. "We realized solid gains in market share for another quarter in both loans and deposits while maintaining a sound loan portfolio and reducing our OREO portfolio by 27% during Q2 and 36% since the first half of 2016,” she said. Revenue Total core revenue for the six months ended June 30, 2017 was $11.7 million, up $1.1 million or 10% over 2016, which included $5.9 million in core revenues realized during the second quarter of 2017, 11% higher than 2016. Higher core revenues reflected increases in both net interest income and non-interest income and excludes gains on sales of investments and other non-recurring income during the first half of 2017. Growth in commercial lines and loans, commercial real estate loans, personal lines and loans, as well as in non-interest income from treasury and merchant services, title insurance, mortgage, brokerage, and credit card/interchange services contributed to the increase in total revenue. 2 Page Net Interest Income Net interest income in the second quarter 2017 increased $415,000 or 10.5% to $4.4 million from the second quarter of 2016. Net interest income was up $820,000 to $8.7 million or 10.5% for the first half of 2017 vs. $7.8 million over a comparable period in 2016. Higher loan volume helped to offset lower interest rates on loans which resulted in higher net interest income, facilitated by a reduction in total interest expense for the first half of 2017. Due to the continued growth in competitors in our market(s), our net interest margin experienced a 6-basis point year-over-year decline at June 30, 2017 from 3.55% for the first half of 2016 to 3.49% at June 30, 2017. Noninterest Income Noninterest income increased 25% to $831,000, net of securities gains and non-recurring income, in the second quarter 2017 while noninterest income of $1.5 million was realized for the first half of 2017, up 19% from $1.3 million realized for the second half of 2016. The primary increase for 2017 was strong growth in ATM and interchange income as well as mortgage income, title insurance fees, and merchant income. Noninterest Expense Noninterest expense increased $938,000 in the second quarter of 2017 over the second quarter of 2016 due primarily to a loss of $380,000 on the sale of a foreclosed property, contributing to a 27% or $1.0 million reduction in the OREO portfolio during 2017. Noninterest expense also increased during the first half of 2017 compared to 2016 due to higher professional fees, higher mortgage commissions and incentive accruals, data processing costs and software expenses due to an increased customer base and core upgrade. Loans Total loans were $435 million at June 30, 2017, up $15.9 million or 8% on an annualized basis for the first half of 2017 and up $41.3 million or 10% over the prior year ended June 30, 2016. Loan growth was driven by commercial real estate, commercial and industrial lines and term loans as well as private banking and consumer lines and loans. Deposits Core deposits were up $20.1 million or 10% on an annualized basis for the first half of 2017 while core deposit growth was up $49.8 million or 13% over June 30, 2016. Strong core deposit growth continued by increased market share growth in both commercial, private banking and consumer banking relationships. Capital Capital levels remained strong in the second quarter, with total stockholders’ equity increasing $2.4 million through June 30, 2017 over the previous year. HomeTown Bank Common equity tier 1 capital, Total risk-based capital, Tier 1 risk-based capital and Tier 1 leverage ratios were 11.4%, 12.2%, 11.4% and 10.5%, respectively, at June 30, 2017.All ratios continue to exceed the current regulatory standards for well-capitalized institutions. Book value per common share amounted to $8.56 at June 30, 2017 vs. $8.36 at June 30, 2016. 3 Page Credit Quality Credit quality improved over the prior year and remained sound thru June 30, 2017. Nonperforming Assets OREO balances decreased significantly - $1.0 million or 27% during the first half of 2017 and $1.6 million or 36% since June 30, 2016. Non-performing loans increased $2.1 million in the second quarter, pending a third quarter settlement of a $2.43 million non-performing loan. Non-performing assets, excluding performing restructured loans, amounted to 1.07% of total assets at June 30, 2017 vs. 1.30% at June 30, 2016. Non-performing assets, including restructured loans, also improved from 2.55% of total assets at June 30, 2016 to 1.95% at June 30, 2017. Past Due and Nonaccrual Loans Due to the settlement of the non-performing loan in Q3, past due accruing loans increased to 0.65% of total loans at June 30, 2017 vs. 0.24% in 2016 while nonaccruals increased to 0.77% of total loans during the second quarter of 2017 from 0.57% of total loans at June 30, 2016. Allowance for Loan Losses The allowance for loan losses totaled $3.7 million at June 30, 2017 compared to $3.4 million at June 30, 2016. Provisions for loan losses were $465,000 for the second quarter of 2017 vs. $808,000 for the second quarter of 2016. Year-to-date provisions for loan losses were $535,000 for the six months ended June 30, 2017 vs. $868,000 at June 30, 2016. * * * About HomeTown Bankshares Corporation HomeTown Bankshares Corporation is the parent company of HomeTown Bank, which officially opened for business on November 14, 2005. HomeTown Bank offers a full range of banking services to small and medium-size businesses, real estate investors and developers, private investors, professionals and individuals. The Bank serves three markets including the Roanoke Valley, the New River Valley and Smith Mountain Lake through six branches, seven ATMs, HomeTown Mortgage and HomeTown Investments. A high level of responsive and personal service coupled with local decision-making is the hallmark of its banking strategy. For more information, please visit www.hometownbank.com. Forward-Looking Statements: Certain statements in this press release may be “forward-looking statements.” Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties. Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual results will not differ materially from any future results implied by the forward-looking statements. Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, and competition, changes in the stock and bond markets and technology. The Company does not update any forward-looking statements that it may make. (See Attached Financial Statements for quarter ending June 30, 2017) 4 Page HomeTown Bankshares Corporation Consolidated Condensed Balance Sheets June 30, 2017; December 31, 2016; and June 30, 2016 June 30, December 31 June 30, In Thousands 2017 2016 2016 (Unaudited) (Unaudited) Assets Cash and due from banks $ 37,618 $ 18,229 $ 28,101 Federal funds sold 93 42 954 Securities available for sale, at fair value 48,665 52,975 54,498 Restricted equity securities, at cost 2,371 2,213 2,479 Loans held for sale 1,108 678 915 Total loans 434,501 418,991 393,668 Allowance for loan losses (3,700 ) (3,636 ) (3,449 ) Net loans 430,801 415,355 390,219 Property and equipment, net 13,177 13,371 13,726 Other real estate owned 2,768 3,794 4,337 Other assets 11,349 10,633 10,160 Total assets $ 547,950 $ 517,290 $ 505,389 Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing $ 116,538 $ 91,354 $ 83,414 Interest-bearing 359,818 359,494 349,861 Total deposits 476,356 450,848 433,275 Federal Home Loan Bank borrowings 11,694 8,000 14,650 Subordinated notes 7,239 7,224 7,209 Other borrowings 1,100 1,117 896 Other liabilities 1,726 1,876 1,923 Total liabilities 498,115 469,065 457,953 Stockholders’ Equity: Common stock 28,766 28,765 28,116 Surplus 17,901 17,833 17,774 Common stock distributable - - 665 Retained surplus (deficit) 2,446 1,247 (247 ) Accumulated other comprehensive income 252 (56 ) 738 Total HomeTown Bankshares Corporation stockholders’ equity 49,365 47,789 47,046 Noncontrolling interest in consolidated subsidiary 470 436 390 Total stockholders’ equity 49,835 48,225 47,436 Total liabilities and stockholders’ equity $ 547,950 $ 517,290 $ 505,389 5 Page HomeTown Bankshares Corporation Consolidated Condensed Statements of Income For the Three and Six Months Ended June 30, 2017 and 2016 For the Three Months For the Six Months Ended June 30, Ended June 30, In Thousands, Except Share and Per Share Data 2017 2016 2017 2016 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Interest income: Loans and fees on loans $ 4,702 $ 4,337 $ 9,327 $ 8,593 Taxable investment securities 260 201 500 405 Nontaxable investment securities 76 101 164 202 Other interest income 84 62 156 115 Total interest income 5,122 4,701 10,147 9,315 Interest expense: Deposits 552 537 1,106 1,041 Subordinated notes 134 134 268 268 Other borrowed funds 60 70 114 167 Total interest expense 746 741 1,488 1,476 Net interest income 4,376 3,960 8,660 7,839 Provision for loan losses 465 808 535 868 Net interest income after provision for loan losses 3,911 3,152 8,125 6,971 Noninterest income: Service charges on deposit accounts 146 164 296 318 ATM and interchange income 228 168 406 315 Mortgage banking 255 181 462 356 Gains on sales of investment securities 29 209 42 214 Other income 375 151 525 281 Total noninterest income 1,033 873 1,731 1,484 Noninterest expense: Salaries and employee benefits 2,064 1,597 4,053 3,323 Occupancy and equipment expense 439 444 854 878 Advertising and marketing expense 142 124 272 218 Professional fees 132 116 365 217 Losses on sales, write-downs of other real estate owned, net 380 91 380 91 Other real estate owned expense 24 25 37 47 Other expense 1,131 968 2,144 1,853 Total noninterest expense 4,312 3,365 8,105 6,627 Net income before income taxes 632 660 1,751 1,828 Income tax expense 176 434 518 787 Net income 456 226 1,233 1,041 Less net income attributable to non-controlling interest 22 2 34 16 Net income attributable to HomeTown Bankshares Corporation 434 224 1,199 1,025 Effective dividends on preferred stock - 204 - 408 Net income available to common stockholders $ 434 $ 20 $ 1,199 $ 617 Basic earnings per common share $ 0.08 $ 0.00 $ 0.21 $ 0.17 Diluted earnings per common share $ 0.08 $ 0.00 $ 0.21 $ 0.11 Weighted average common shares outstanding 5,768,670 3,557,763 5,766,041 3,529,605 Diluted average common shares outstanding 5,789,905 5,780,120 5,787,276 5,776,832 6 Page HomeTown Bankshares Corporation Three Three Six Six Financial Highlights Months Months Months Months In Thousands, Except Share and Per Share Data Ended Ended Ended Ended Jun 30 Jun 30 Jun 30 Jun 30 2017 2016 2017 2016 (Unaudited) (Unaudited) (Unaudited) (Unaudited) PER SHARE INFORMATION Book value per share, basic $ 8.56 $ 8.36 $ 8.56 $ 8.36 Book value per share, diluted $ 8.56 $ 8.36 $ 8.56 $ 8.36 Earnings (loss) per share, basic $ 0.08 $ 0.00 $ 0.21 $ 0.17 Earnings (loss) per share, diluted $ 0.08 $ 0.00 $ 0.21 $ 0.11 PROFITABILITY Return on average assets 0.45 0.18 % 0.53 % 0.42 % Return on average shareholders' equity 4.90 % 1.91 % 5.72 % 4.39 % Net interest margin 3.48 % 3.55 % 3.49 % 3.59 % Efficiency 70.44 % 70.28 % 72.95 % 71.24 % BALANCE SHEET RATIOS Total loans to deposits 91.21 % 90.86 % 91.21 % 90.86 % Securities to total assets 9.31 % 11.27 % 9.31 % 11.27 % Common equity tier 1 ratio BANK ONLY 11.4 % 12.2 % 11.4 % 12.2 % Tier 1 capital ratio BANK ONLY 11.4 % 12.2 % 11.4 % 12.2 % Total capital ratio BANK ONLY 12.2 % 13.0 % 12.2 % 13.0 % Tier 1 leverage ratio BANK ONLY 10.5 % 10.6 % 10.5 % 10.6 % ASSET QUALITY Nonperforming assets to total assets 1.12 % 1.30 % 1.12 % 1.30 % Nonperforming assets, including restructured loans, to total assets 1.84 % 2.55 % 1.84 % 2.55 % Net charge-offs to average loans (annualized) 0.46 % 0.74 % 0.22 % 0.38 % Composition of risk assets: (in thousands) Nonperforming assets: Nonaccrual loans $ 3,352 $ 2,248 $ 3,352 $ 2,248 Other real estate owned 2,768 4,337 2,768 4,337 Total nonperforming assets, excluding performing restructured loans 6,120 6,585 6,120 6,585 Restructured loans, performing in accordance with their modified terms 3,953 6,315 3,953 6,315 Total nonperforming assets, including performing restructured loans $ 10,073 $ 12,900 $ 10,073 $ 12,900 Allowance for loan losses: (in thousands) Beginning balance $ 3,726 $ 3,347 $ 3,636 $ 3,298 Provision for loan losses 465 808 535 868 Charge-offs (510 ) (771 ) (526 ) (785 ) Recoveries 19 65 55 68 Ending balance $ 3,700 $ 3,449 $ 3,700 $ 3,449 7 Page
